Citation Nr: 0617326	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant under the provisions of 38 U.S.C. § 2101.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1967 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied specially 
adapted housing or a special home adaptation grant under the 
provisions of 38 U.S.C.A. § 2101.  The veteran filed a Notice 
of Disagreement in February 2004, and the RO issued a 
Statement of the Case (SOC) in June 2004.  The veteran filed 
a Substantive Appeal in July 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities do not cause 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or    (3) the loss or 
loss of use of 1 lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing or a special home 
adaptation grant, under the provisions of 38 U.S.C. § 2101, 
are not met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

July and November 2003 RO letters specifically notified the 
appellant and his representative of VA's responsibilities to 
notify and assist him in his claim. Through the January 2004 
rating action and the June 2004 SOC, the RO notified them of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate the 
claim, and the evidence that had been considered in 
connection with the appeal.  After each, they were afforded 
an opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the July 2003 RO letter notified the veteran 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information and, if needed, authorization to obtain 
them.  That letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to obtain.  The July 2003 letter requested that the 
appellant furnish medical evidence that pertained to his 
claim, as well as to inform the VA of any evidence or 
information that would support it, and offered him the option 
of either authorizing the VA to obtain private medical 
records that supported his claim, or obtaining such records 
himself and sending them to the VA.  The November 2003 letter 
notified the veteran that he had one year from the date of 
the July 2003 letter in which to submit the requested 
evidence or information.  The June 2004 SOC requested that he 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that, collectively, 
these documents satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the January 2004 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice does not prejudice the appellant in any 
way, because any delay in issuing the 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating action, RO letters, and SOC issued in 2004 
collectively explained to the appellant what was needed to 
substantiate his claim, as well as the relative 
responsibilities of the parties; after each, he was afforded 
an opportunity to provide information and/or evidence 
pertinent thereto.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the appeal.  After the issuance of the RO's most recent 
November 2003 notice letter followed by yet another 
opportunity to provide information and/or evidence, the RO 
readjudicated the appellant's claim on the basis of all the 
evidence of record in June 2004, as reflected in the SOC.

Hence, the Board finds that any VA failure in not completely 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining VA and private medical records up to 
2004, and affording him comprehensive VA examinations in 
December 2001 and July and October 2002, reports of which are 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
response to the RO's November 2003 letter, the veteran's 
representative subsequently that month notified the RO that 
all pertinent medical evidence had been submitted, and 
requested that the claim be resolved as soon as possible.  
The record also presents no basis for further development to 
create any additional evidence in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, VA is authorized to assist any 
veteran who is entitled to disability compensation for 
permanent and total service-connected disability      (1) due 
to the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) which includes (A) 
blindness in both eyes, having only light perception, plus 
(B) loss or loss of use of one lower extremity, or (3) due to 
the loss or loss of use of one lower extremity together with 
(A) residuals of organic disease or injury, or (B) the loss 
or loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
in acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of his 
disability, and necessary land therefor.  38 U.S.C.A. 
§ 2101(a).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Active military, naval, or air service after April 20, 
1898 is required.  Benefits are not restricted to veterans 
with wartime service.  (b) The disability must have been 
incurred or aggravated as the result of service as indicated 
in paragraph (a) of this section, and the veteran must be 
entitled to compensation for permanent and total disability 
due to: (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
(4) the loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches, canes as a normal mode of locomotion 
although occasional locomotion by other means may be 
possible.  38 C.F.R. § 3.809.

VA shall assist any veteran (other than one who is eligible 
for assistance under subsection (a) of this section) who is 
entitled to disability compensation for a permanent and total 
service-connected disability which (A) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (B) includes 
the anatomical loss or loss of use of both hands, in 
acquiring such adaptations to his residence as are determined 
by VA to be reasonably necessary because of such disability, 
or in acquiring a residence already adapted with special 
features determined by VA to be reasonably necessary for him 
because of such disability.  38 U.S.C.A. § 2101(b)(1); 
38 C.F.R. § 3.809a. 

The veteran contends that he is entitled to specially adapted 
housing or a special home adaptation grant by virtue of his 
service connected disabilities: peripheral neuropathy (PN) of 
both lower extremities, each rated as 40 percent disabling; 
diabetes mellitus (DM) with retinopathy, rated as 20 percent 
disabling; PN of both upper extremities, each rated as 10 
percent disabling; and residuals of a stroke with left upper 
extremity weakness, rated as 10 percent disabling.  Service 
connection is also in effect for a post-traumatic stress 
disorder, rated as 100 percent disabling, and an erectile 
dysfunction associated with DM, assigned a noncompensable 
rating.  The combined disability rating is 100 percent from 
July 1984.  The veteran also is entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
and 38 C.F.R. § 3.350(i) from February 2002, and 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) from October 2002.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that specially adapted housing or a 
special home adaptation grant under the provisions of 
38 U.S.C.A. § 2101 is not warranted because the veteran does 
not have qualifying disability under the applicable criteria.  

A January 2000 motor system examination by M. Bhat, M.D., 
showed normal strength, tone, and coordination, and the 
veteran's gait was normal.  The impression was distal 
symmetric motor sensory PN, questionably diabetic.  
Examination in April revealed good muscle strength and normal 
gait.  Examination in August continued to show excellent 
muscle strength in both lower extremities and normal gait due 
to diabetic PN.  Examination in February 2001 revealed 
excellent muscle strength in both lower extremities, and the 
veteran was able to walk on his toes and heels.  The doctor 
opined that the PN was very stable and that the veteran was 
handling the PN symptoms quite well.  In August, the veteran 
reported no further deterioration of his PN, and neurological 
examination reveal good muscle strength.  

On December 2001 VA examinations, the veteran complained of 
blurred vision, pain on walking and standing due to diabetic 
neuropathy, and numbness in the hands and feet.  Cranial 
nerve examination, including funduscopic examination, was 
within normal limits except for a mild left eye exotropia.  
Motor examination showed no focal motor weakness or reflex 
loss or asymmetry.  There was full strength in the intrinsic 
musculature of the hands, and no wasting in either hand, arm, 
or forearm.  The impressions included DM, neuritis of the 
hands and feet, and mildly-impairing PN secondary to DM.

On December 2001 VA ophthalmologic examination, the veteran 
gave a one-year history of bilateral blurred vision at all 
distances.  On examination, corrected visual acuity was 20/20 
on the right and 20/25 on the left.  The assessments were 
true bilateral diabetic retinopathy and refractive error.

On February 2002 examination by Dr. Bhat, the veteran 
reported slow deterioration of his neurological symptoms, 
particularly lack of endurance for walking and increased 
numbness and dysesthesia of the feet.  Current examination 
showed some decreased muscle strength to dorsiflexion and 
plantar flexion of both feet, but the veteran was able to 
walk unassisted.  
  
On July 2002 VA ophthalmologic examination, corrected visual 
acuity was 20/20 bilaterally.  There was no double vision or 
signs of background diabetic retinopathy.

On August 2002 examination by Dr. Bhat, the veteran 
complained of left elbow and arm pain.  A history of a right 
hemispheric cerebrovascular event due to right internal 
carotid artery stenosis in June 2002 was noted, with left-
sided weakness.  Current motor system examination showed 4/5 
muscle strength in the left upper and lower extremities, and 
normal muscle strength in the right upper and lower 
extremities, and the veteran could walk unassisted.  The 
impressions included severe right internal carotid artery 
stenosis, recovering left hemiparesis, DM, and PN.

An October 2002 aortic arch and bilateral carotid angiography 
by J. Mootz, M.D., revealed no significant stenosis involving 
either carotid artery, and normal intracranial circulation of 
the carotid arteries.

On October 2002 VA examination, the veteran stated that he 
could walk a little, but his feet hurt and burn due to PN, 
which symptoms were relieved by rest.  He reported no 
diabetic visual problems or heart symptoms.  Current 
examination showed a little bit of weakness in the left arm 
compared to the right, and grip was good.  The veteran walked 
carefully, watching his balance, and the legs seemed to be 
strong.  There was no rash, sores, or edema of the feet.  The 
impression was type 2 insulin-dependent DM with severe 
neuritis of the arms and legs, and left arm residuals of a 
cerebrovascular accident.

In November and December 2002 and January 2003, the veteran 
was seen by A. Rupik, M.D., after left arm trauma in a motor 
vehicle accident wherein he reaggravated his left 
hemiparesis, and had difficulty closing his left hand.

On early February 2003 examination by Dr. Bhat, the veteran 
complained of pain and decreased strength in the left upper 
extremity since a November 2002 motor vehicle accident, with 
the pain radiating from the elbow into the hand.  Current 
examination showed normal visual acuity and visual fields.  
There was normal muscle strength in the right upper and both 
lower extremities.  Left upper extremity muscle strength was 
3+/5 proximally, and grip was 2/5.  The impressions included 
painful left upper extremity with weakness; rule-out the 
possibility of brachial plexus injury; and histories of 
stroke and DM.  Subsequent nerve conduction and 
electromyographic tests showed no evidence of any brachial 
plexus injury, but there was moderate left medial carpal 
tunnel syndrome, which the Board notes is not a service-
connected disability.  On late February examination, Dr. 
Rupik noted improvement in the veteran's left finger 
movements, and he was almost able to make a fist with the 
left hand.

On March 2003 examination by Dr. Rupik, the veteran 
complained of fiery left hand pain; the examiner noted that 
left upper extremity range of motion was slowly improving.  
The veteran was unable to fully close the left hand.  On 
examination in July, the left forearm was tender to touch, 
and there was decreased left hand grip and swelling and 
tenderness of the left upper trapezius.  Mild disc herniation 
of   C4-5 and C5-6 was noted in August, which the Board notes 
is not a service-connected disability.  

In mid-September 2003, A. Chen, M.D., stated that the veteran 
had been suffering from pain and limited range of motion due 
to a cervical disc problem, and that his diabetic condition 
was getting worse, with more pain, PN, and poor vision.

In late-September 2003, Dr. Rupik noted the veteran's 
complaints of pain and tingling in the left arm.  VA X-rays 
of the left arm revealed essentially normal bony structures, 
with no fracture, dislocations, or bony destruction.  There 
was a slightly dense soft tissue in the upper portion of the 
arm which could be due to muscles or a subcutaneous mass.  

In May 2004, T. Huddle, M.D., stated that the veteran had 
longstanding insulin-dependent DM with associated severe PN, 
and that he might benefit from whirlpool treatment.

The aforementioned evidence makes clear that the veteran is 
not blind in either eye, and the evidence does not show that 
his service-connected disabilities cause (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  As such, 
the requirements for specially adapted housing or a special 
home adaption grant, under the provisions of 38 U.S.C. 
§ 2101, simply are not met.

Accordingly, the Board must conclude that claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 (1990).


ORDER

Specially adapted housing or a special home adaptation grant, 
under the provisions of 38 U.S.C. § 2101, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


